SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Under the Securities Exchange Act of 1934 SCHEDULE 13G AMENDMENT NO. 3 INFORMATION STATEMENT PURSUANT TO RULES 13d-1 AND 13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 Steinway Musical Instruments, Inc. (Name of Issuer) Ordinary Common Stock, par value $0.001 per share (Title of Class of Securities) 858495104 (CUSIP Number) December 31, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ýRule 13d-1(c) ¨Rule 13d-1(d) SCHEDULE 13G CUSIP No.858495104 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON First New York Securities L.L.C. 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 141,946 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 141,946 8) SHARED DISPOSITIVE POWER 0 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 141,946 10) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.8% 12) TYPE OF REPORTING PERSON BD SCHEDULE 13G CUSIP No.858495104 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Douglas Lipton 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 0 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 0 8) SHARED DISPOSITIVE POWER 141,946 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 141,946 10) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.8% 12) TYPE OF REPORTING PERSON IN SCHEDULE 13G CUSIP No.858495104 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Steven Heinemann 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) ý 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 298,600 6) SHARED VOTING POWER 0 7) SOLE DISPOSITIVE POWER 298,600 8) SHARED DISPOSITIVE POWER 141,946 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 440,546 10) CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11) PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.4% 12) TYPE OF REPORTING PERSON IN Schedule 13G Item 1(a). Name of Issuer: Steinway Musical Instruments, Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: 800 South Street, Suite 305 Waltham, Massachusetts02453 Item 2(a). Name of Person Filing: (1) First New York Securities L.L.C. (“FNYS”) (2) Douglas Lipton. Mr. Lipton is a Partner at FNYS. (3) Steven Heinemann. Mr. Heinemann is a managing member of FNYS. Item 2(b). Address of Principal Business Office or, if None, Residence: (1)First New York Securities L.L.C.: 90 Park Avenue, 5th Floor New York, NY10016 (2)Douglas Lipton: First New York Securities L.L.C.: 90 Park Avenue, 5th Floor New York, NY10016 (3)Steven Heinemann:: First New York Securities L.L.C.: 90 Park Avenue, 5th Floor New York, NY10016 Item 2(c). Citizenship: (1) First New York Securities L.L.C.: New York (2)Douglas Lipton: United States (3)Steven Heinemann: United States Item 2(d). Title of Class of Securities: Ordinary Common Stock, par value $0.001 per share Item 2(e). CUSIP Number: 858495104 Item 3. If this statement is filed pursuant to §§ 240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: (a) ¨ Broker or Dealer Registered Under Section 15 of the Act (15 U.S.C. 78o) (b) ¨ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c) (c) ¨ Insurance Company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c) (d) ¨ Investment Company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8) (e) ¨ Investment Adviser in accordance with § 240.13d-1(b)(1)(ii)(E) (f) ¨ Employee benefit plan or endowment fund in accordance with § 240.13d-1(b)(1)(ii)(F) (g) ¨ Parent Holding Company or control person in accordance with §240.13d-1(b)(ii)(G) (h) ¨ Savings Association as defined in §3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813) (i) ¨ Church plan that is excluded from the definition of an investment company under §3(c)(15) of the Investment Company Act of 1940 (15 U.S.C. 80a-3) (j) ¨ Group, in accordance with §240.13d-1(b)(ii)(J) Item 4. Ownership. (a) Amount beneficially owned:1 (1) First New York Securities L.L.C.: (2) Douglas Lipton: (3) Steven Heinemann: (b) Percent of class: (1) First New York Securities L.L.C.: 2.1% (2) Douglas Lipton: 1.8% (3) Steven Heinemann: 3.3% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: (1) First New York Securities L.L.C.:172,698 (2) Douglas Lipton: 0 (3) Steven Heinemann:298,600 1 Percentages based on 8,105,610 shares of Common Stock outstanding as reported in the Issuer’s Form 10-Q for the quarter ended September 30, 2007. 2Shares owned by First New York Securities L.L.C. as to which the reporting person may be deemed to share dispositive power. 3 Includes shares owned by First New York Securities L.L.C. as to which the reporting person may be deemed to share dispositive power. (ii) Shared power to vote or to direct the vote: (1) First New York Securities L.L.C.: 0 (2) Douglas Lipton: 0 (3) Steven Heinemann: 0 (iii) Sole power to dispose or to direct the disposition of: (1) First New York Securities L.L.C.: (2) Douglas Lipton: 0 (3) Steven Heinemann:298,600 (iv) Shared power to dispose or to direct the disposition of: (1) First New York Securities L.L.C.: 0 (2) Douglas Lipton: (3) Steven Heinemann:141,946 Item 5. Ownership of Five Percent or Less of a Class. Not Applicable Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not Applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not Applicable. Item 8.
